Re-examination of the record and all the briefs has not changed my view that the majority opinion written by Mr. Justice McALLISTER and published in 297 Mich. 699 is correct. The main record indicates that either at the time that negotiations were pending or when plaintiff first took possession, there were 600 bushels of oats, 100 bushels of wheat, 50 bushels of barley on the farm. There was no corn, no hay, no ensilage, no clover seed and very little straw. This amount of grain was *Page 713 
comparatively small as compared with what was on hand at the time of the trial, when there were 4,950 bushels of wheat, rye, barley and corn, some 35 tons of hay and a large amount of ensilage, straw and seed. Plaintiff's successful operation of the farm indicates that defendant sought a farmer of real ability and that plaintiff, on the other hand, might have been influenced by a worth-while consideration to undertake the restoration to a healthy condition of the rundown livestock, for the fattening of which he was to contribute one half of the feed. It would be natural for him to demand some substantial interest in addition to the natural increase from the cattle. He testified that the agreement expressed the prior verbal arrangements; the scrivener testified that he wrote down what he was told by the parties. Defendant's crediting to plaintiff's account one half of the proceeds from the sale of a carcass of a calf shortly after the lease was entered into and the silence of defendant for almost two years as to his claim that the lease did not express the real agreement of the parties, all tend to uphold plaintiff's claim. The evidence is neither clear nor convincing that a mistake was made. It indicates the contrary. In Goldberg v. Cities Service Oil Co.,275 Mich. 199, 211, we reiterated the correct rule as set forth in Vary v. Shea, 36 Mich. 388, 398, that
"The evidence of mistake in a written contract, on which the court should act in giving relief, ought to be so clear as to establish the fact beyond cavil."
I do not believe that the opinion heretofore adopted by a majority of the court should be disturbed.
The decree for plaintiff provided therein should be entered, with costs to plaintiff.
CHANDLER, C.J., and STARR and SHARPE, JJ., concurred with BUTZEL, J.
 *Page 1